In a proceeding pursuant to Election Law articles 15 and 16, inter alia, to validate a petition nominating Arlene Mussel-white, Paul Smith, and William F. Shea, III as candidates of the HARP Party in the general village election of the Incorporated Village of Manorhaven to be held on March 17, 1992, for the public offices, respectively, of Village Mayor, Village Trustee, and Village Trustee, the appeal is from a judgment of the Supreme Court, Nassau County (Levitt, J.), entered March 2, 1992, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Nassau County Board of Elections invalidated the appellants’ nominating petition on the ground that its cover sheet was defective (see, Election Law § 6-138 [2]; § 6-134 [2]). The Supreme Court, Nassau County, also determined the cover sheet to be defective, and, accordingly dismissed the instant proceeding to validate the nominating petition and have the HARP candidates placed on the ballot. This appeal ensued.
Upon review of the nominating petition, we too find that the cover sheet does not comport with the requirements of Election Law § 6-134 (2), the provisions of which have been determined to be applicable to a village election by operation of Election Law § 15-100 (see, Matter of Campion v Board of Elections, 148 AD2d 562).
We have examined the appellants’ remaining contention and find that it does not warrant a contrary result. Sullivan, J. P., Lawrence, Ritter and Santucci, JJ., concur.